Citation Nr: 0617903	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from September 4, 2001?

2. What evaluation is warranted for tendonitis of the right 
hand from September 4, 2001?

3. Entitlement to an increased rating for residuals of 
gunshot wound to the left hand with a fractured fifth 
metacarpal, and residuals extensor tendon fifth finger 
lacerations with retained foreign body, currently rated as 30 
percent disabling (gunshot wound of the left hand).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  The veteran's DD 214 connotes award of the Purple 
Heart.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a May 2005 decision and remand 
the Board granted a 50 percent rating for PTSD for the period 
beginning September 4, 2001, denied entitlement to a 
compensable rating for tendonitis of the right hand since 
September 4, 2001, and denied entitlement to a rating in 
excess of 30 percent for gunshot wound of the left hand.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2006 Order, the 
Court granted a joint motion to vacate and remand the May 
2005 Board decision.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part. 


REMAND

In light of the Court's April 2006 Order, the Board finds 
that a remand is required to obtain current medical opinion 
evidence as to the severity of the claimant's PTSD, 
tendonitis of the right hand, and gunshot wound of the left 
hand.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 
(2005); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In May 2005, the Board remanded the issue of entitlement to a 
separate rating for left hand ulnar nerve injury secondary to 
residuals of a gunshot wound to the left hand with fractured 
fifth metacarpal and residuals of lacerations of extensor 
tendon fifth finger with retained foreign body.  The Board 
reminds the RO that development remains outstanding as to the 
VA neurological examination the veteran was to be afforded 
pursuant to that prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 
C.F.R.§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App 473 (2006).  The corrective 
notice should, among other things, invite 
the veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claim.

2.  The RO should obtain and associate 
with the record any post-March 2002 
medical records from the Boston VA Medical 
Center (VAMC) and the Brockton VAMC, as 
well as from any other identified facility 
or provider who has treated either PTSD, 
tendonitis of the right hand, and/or left 
hand gunshot wound residuals.  Effort 
should especially be made to secure any 
available treatment records for the 
veteran's service-connected PTSD.  If any 
of the pertinent records are not 
available, or if the search for any such 
records yields negative results, that fact 
should clearly be documented in the claims 
files, and the veteran notified in 
writing.  Because VA treatment records are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder. 

3.  After undertaking the above 
development to the extent possible, the RO 
should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work sheet 
for rating PTSD, the examiner is to 
provide a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of his service-connected 
psychiatric disorder.  In addition to any 
other information required by the AMIE 
work sheet, the examiner must assign a 
Global Assessment of Functioning (GAF) 
score, and explain what the assigned score 
means.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination.  The claims folder 
is to be provided to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  

As to tendonitis of the right hand, 
the orthopedist is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of any right-hand 
tendonitis.  The review should be 
conducted in accordance with the 
latest AMIE work sheet for 
evaluating tendonitis of the right 
hand.  The examiner is to address 
the degree of functional disability 
in accordance with 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2005); and the 
guidelines announced in DeLuca v. 
Brown, 8 Vet. App 202 (1995).  The 
examiner should also specifically 
address, besides range of motion, 
the presence and extent, if any, of 
pain on motion, disuse atrophy, 
incoordination, and flare-ups. 

As to gunshot wound of the left 
hand, the orthopedist is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
nature and extent of any left-hand 
gunshot wound.  The review should be 
conducted in accordance with the 
latest AMIE work sheet for 
evaluating gunshot wounds of the 
left hand.   The examiner should 
carefully distinguish between the 
disability of the muscles being 
examined and any potentially 
neurological impairment that is the 
subject of an outstanding remand to 
afford the veteran a separate VA 
neurological examination.  Finally, 
the examiner must address the degree 
of functional disability in 
accordance with 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2005); and the 
guidelines announced in DeLuca

A complete rationale for any opinion 
offered must be provided.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.  

7.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make determinations based on 
the law and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  If the veteran fails 
to show for his VA examinations, the SSOC 
must cite to 38 C.F.R. § 3.655 (2005).  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
 See §§ 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

